DETAILED ACTION

Allowable Subject Matter
Claims 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the pivoting line holder of claim 11 including “a series of at least two metal pins extending vertically upward through said open passageway, the two end pins in the series of at least two metal pins centrally located relative to an opening of said open passageway, with the majority of said open passageway remaining free of obstruction, wherein the two end pins are each restrained at their upper ends by the housing”

A review of the closest prior art supports the above as explained in the following reference(s); Jerez (U.S. Patent No. 9,603,301).
- Jerez teaches a line holder element (14) for a trimmer head capable of retaining trimming line, the line holder comprising a housing having a generally cylindrical base (Figure 2).
Jerez does not provide a series of at least two metal pins extending vertically upward through the center of said open passageway, the two end pins in the series of at least two metal pins located at least partially external to said open passageway, the majority of said open passageway remaining free of obstruction or wherein the two end pins are each restrained at their upper ends by the housing. Therefore, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claim 11.
Claims 12-16 are allowed as they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD CROSBY JR/   05/27/2022
Examiner, Art Unit 3724


/Jason Daniel Prone/Primary Examiner, Art Unit 3724